17-689
United States v. Roe

    17‐689 
    United States v. Rose 
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 

                                       _______________ 

                                      August Term, 2017 

               (Argued: March 28, 2018                   Decided: May 30, 2018) 

                                      Docket No. 17‐689 
                                      _______________ 

                                 UNITED STATES OF AMERICA, 

                                           Appellee, 

                                             – v. –

                                         FLOYD ROSE, 

                                     Defendant‐Appellant, 

                             JAMES ARBERRY, AKA STANLEY WOODS,  

                                          Defendant. 

                                       _______________ 

    B e f o r e: 

        KATZMANN, Chief Judge, WALKER, Circuit Judge, and Bolden, District Judge.* 



          Judge Victor A. Bolden, United States District Court for the District of
           *

    Connecticut, sitting by designation. 
                                                                                     



                                 ______________ 
        
       Defendant‐appellant Floyd Rose appeals the order of the United States 
District Court for the Southern District of New York (Oetken, J.) denying Rose’s 
motion to withdraw his plea of guilty to one count of Hobbs Act robbery, 18 
U.S.C. § 1951(a). Rose argues, for the first time on appeal, that he is legally 
innocent because his robbery lacked a de minimis effect on interstate commerce, 
as the Hobbs Act requires. He thus asserts that the district court committed plain 
error by denying his motion to withdraw his plea. We disagree and conclude 
that Rose’s robbery falls within the scope of the Hobbs Act because Rose targeted 
the assets of a business engaged in interstate commerce. We therefore AFFIRM 
the judgment of the district court. 
                                  _______________ 
             

            FRANK J. BALSAMELLO (Anna M. Skotko, on the brief), Assistant 
                 United States Attorneys, for Geoffrey S. Berman, United States 
                 Attorney for the Southern District of New York, New York, 
                 NY, for Appellee. 
             
            DEVIN MCLAUGHLIN, Langrock Sperry & Wool, LLP, Middlebury, 
                 VT, for Defendant‐Appellant. 
                               _______________ 

      KATZMANN, Chief Judge:  

      Defendant‐appellant Floyd Rose appeals the order of the United States 

District Court for the Southern District of New York (Oetken, J.) denying Rose’s 

motion to withdraw his plea of guilty to one count of Hobbs Act robbery, 18 

U.S.C. § 1951(a). We now consider whether forcing someone to withdraw money 

from an ATM and then stealing the money has a sufficient effect on interstate 




                                         2 
       
                                                                                      



commerce to support jurisdiction under the Hobbs Act. Concluding that it does, 

we affirm the judgment of the district court. 

                                                       BACKGROUND1 

      At around 9:20pm on June 10, 2015, a soon‐to‐be robbery victim deposited 

money into his account at a Citibank located on West 32nd Street in Manhattan. 

A short time later, defendant Floyd Rose asked the victim for directions to a 

church. James Arberry (Rose’s codefendant) approached and said he could help 

them find the church. As they were walking, Arberry placed a hard object 

against the victim’s back and told him that he was being robbed. Arberry and 

Rose, however, did not take any money or property from the victim’s person. 

Instead, with Rose waiting on a bench, Arberry and the victim went to the 

Citibank, where the victim used an ATM to withdraw $900 from his account. 

Arberry and the victim returned to the bench, where the victim gave Rose the 

$900. The victim was then released.  

      At a hearing on June 24, 2016, Rose pled guilty, pursuant to a plea 

agreement, to one count of Hobbs Act robbery. As Rose concedes on appeal, the 

                                                    

       The factual summary is drawn from Rose’s Presentence Investigation Report, 
      1
       
whose recitation of the facts is not disputed by the parties.  

                                                            3 
                                                                                       



district court held a “thorough” plea colloquy that “address[ed] all the required 

aspects of Rule 11.” Br. of Appellant at 3. During the hearing, Rose stated that 

“[o]n June 10, 2015, [he], with another, took a person’s property by force and 

made them withdraw money from an ATM machine.” App. 32. The government 

agreed that that was a sufficient factual basis for the plea and “proffer[ed] that 

the withdrawal from the ATM machine was from a bank that does business in 

interstate commerce.” Id. The court accepted the plea.  

      On August 4, 2016, Rose, acting pro se, sent a letter to the district court 

claiming that his attorney, Robert Soloway, had coerced him into pleading guilty 

and seeking to withdraw his guilty plea. On August 23, 2016, Rose submitted a 

pro se motion and affidavit to the same effect. The affidavit asserted in passing 

that Rose was legally innocent because he did not use “force or violence” during 

the robbery. The district court appointed new counsel for Rose and held an 

evidentiary hearing at which the sole witness was Rose’s original counsel. 

Soloway testified that he or an associate had met with Rose multiple times, that 

their relationship was uncontentious, that he thought the government had a 

“formidable” case, and that Rose had instructed him to get the best possible deal. 

Id. at 46–67. The district court credited Soloway’s testimony, found that Rose had 


                                          4 
       
                                                                                        



knowingly and voluntarily pleaded guilty, and denied Rose’s motion to 

withdraw his guilty plea. The district court sentenced Rose to a 60‐month term of 

imprisonment, substantially below his Guidelines range of 210 to 262 months. 

Judgment was entered the following day. This appeal timely followed.  

                                    DISCUSSION 

      On appeal, as below, Rose argues that the district court erred in refusing to 

allow him to withdraw his guilty plea. “[A] defendant may withdraw a plea of 

guilty after it is accepted, but before sentencing, only if the defendant can show a 

‘fair and just reason for requesting the withdrawal.’” United States v. Rivernider, 

828 F.3d 91, 104 (2d Cir. 2016) (quoting Fed. R. Crim. P. 11(d)(2)(B)). “To 

determine whether a defendant has met this burden, a court should consider: ‘(1) 

whether the defendant has asserted his or her legal innocence in the motion to 

withdraw the guilty plea; (2) the amount of time that has elapsed between the 

plea and the motion (the longer the elapsed time, the less likely withdrawal 

would be fair and just); and (3) whether the government would be prejudiced by 

a withdrawal of the plea.’” United States v. Carreto, 583 F.3d 152, 157 (2d Cir. 

2009) (quoting United States v. Schmidt, 373 F.3d 100, 102–03 (2d Cir. 2004) (per 

curiam)). “The standard for withdrawing a guilty plea is stringent because 


                                           5 
       
                                                                                           



society has a strong interest in the finality of guilty pleas, and allowing 

withdrawal of pleas not only undermines confidence in the integrity of our 

judicial procedures, but also increases the volume of judicial work, and delays 

and impairs the orderly administration of justice.” Schmidt, 373 F.3d at 103 

(internal quotation marks omitted). 

      Rose takes a different tack on appeal than he did in the district court, and 

no longer disputes that his plea was knowing and voluntary. He instead argues 

that he is legally innocent of Hobbs Act robbery because the robbery had an 

insufficient effect on interstate commerce.  

      Ordinarily, “[w]e review a district court’s denial of a motion to withdraw a 

guilty plea for abuse of discretion and any findings of fact in connection with 

that decision for clear error.” Rivernider, 828 F.3d at 104. However, because 

Rose’s legal innocence argument is raised for the first time on appeal, we review 

for plain error. See United States v. Torrellas, 455 F.3d 96, 103 (2d Cir. 2006). To 

prevail, Rose must “establish the existence of (1) an error; (2) that is plain; (3) that 

affects substantial rights; (4) and that seriously affects the fairness, integrity, or 

public reputation of judicial proceedings.” United States v. Jones, 878 F.3d 10, 15 

(2d Cir. 2017) (internal quotation marks omitted).  


                                            6 
       
                                                                                             



       We find that the district court committed no error, let alone an error that 

was plain and affected Rose’s substantial rights. The Hobbs Act provides as 

follows:  

      Whoever in any way or degree obstructs, delays, or affects commerce 
      or  the  movement  of  any  article  or  commodity  in  commerce,  by 
      robbery or extortion or attempts or conspires so to do, or commits or 
      threatens physical violence to any person or property in furtherance 
      of a plan or purpose to do anything in violation of this section shall 
      be fined under this title or imprisoned not more than twenty years, or 
      both. 
              
18 U.S.C. § 1951(a). Because “[t]he Hobbs Act prohibits robberies that affect 

interstate commerce ‘in any way or degree,’” the “required showing of an effect 

on interstate commerce is de minimis.” United States v. Parkes, 497 F.3d 220, 230 

(2d Cir. 2007) (quoting 18 U.S.C. § 1951(a)). “[I]t is the law in our circuit that ‘[i]f 

the defendants’ conduct produces any interference with or effect upon interstate 

commerce, whether slight, subtle or even potential, it is sufficient to uphold a 

prosecution under the Hobbs Act.’” United States v. Silverio, 335 F.3d 183, 186 (2d 

Cir. 2003) (per curiam) (quoting United States v. Perrotta, 313 F.3d 33, 36 (2d Cir. 

2002)).  




                                            7 
        
                                                                                            



      We have found the jurisdictional element satisfied when the victim of a 

robbery is an individual, as opposed to a business, in the following 

circumstances:  

      (i)  where  the  victim  directly  participated  in  interstate  commerce;        
      (ii) where the defendant targeted the victim “because of her status as 
      an  employee  at  a  company  participating  in  interstate  commerce”;      
      (iii) where the assets of a company engaged in interstate commerce 
      were,  or  would  have  been,  depleted  as  a  result  of  the  harm  or 
      potential harm,  respectively, to  the  individual victim;  or  (iv)  where 
      the defendant targeted the assets of a business engaged in interstate 
      commerce rather than an individual.  
              
United States v. Wilkerson, 361 F.3d 717, 729 (2d Cir. 2004) (quoting Perrotta, 313 

F.3d at 37–38). But “where the only connection to interstate commerce is that the 

victim works for a company engaged in interstate commerce, the link between 

the crime and interstate commerce is simply too attenuated to support federal 

Hobbs Act jurisdiction.” Perrotta, 313 F.3d at 36. 

      Rose argues that his robbery of an individual victim lacked even a de 

minimis effect on interstate commerce. According to Rose, the victim was not 

himself engaged in interstate commerce, nor was the victim targeted because of 

his status as an employee of a firm engaged in interstate commerce. The money 

belonged to the victim, not Citibank, and thus no assets of a firm engaged in 



                                            8 
       
                                                                                               



interstate commerce were depleted. Similarly, Rose argues that he was not 

targeting a firm’s assets, but the individual victim’s. Accordingly, although Rose 

concedes that he committed a state‐law crime, he contends that did not commit a 

federal robbery.  

       We conclude that Rose’s robbery falls within the scope of the Hobbs Act 

because Rose “targeted the assets of a business engaged in interstate commerce 

rather than an individual.” Wilkerson, 361 F.3d at 729.2 Rose did not rob the 

victim of property on his person. Rose instead targeted the funds held in the 

victim’s account at Citibank. These assets were the property of Citibank at the 

time that Rose initiated the robbery. See Shaw v. United States, 137 S. Ct. 462, 466 

(2016) (“When a customer deposits funds, the bank ordinarily becomes the 

owner of the funds and consequently has the right to use the funds as a source of 

loans that help the bank earn profits (though the customer retains the right, for 

example, to withdraw funds).”). Accordingly, although the victim withdrew the 

funds from an ATM and physically handed them to Rose (under implicit threat 

of violence), the target of the robbery remained the same—Citibank. Indeed, 

                                                     

       2 In coming to this conclusion, we do not decide whether Rose’s robbery affected 
        
interstate commerce under the other factors set forth in Perrotta. See 313 F.3d at 37–38.  

                                                        9 
                                                                                          



Rose admitted as much in his plea agreement by consenting to pay restitution of 

the stolen money directly to Citibank, not to the victim. Gov’t Add. 2 (“The 

defendant further agrees to make restitution in the amount of $1,900 to Citibank  

. . . .”).3  

         We are further unpersuaded by the Fifth Circuit’s decision in United States 

v. Burton, upon which Rose heavily relies. 425 F.3d 1008 (5th Cir. 2005). In Burton, 

the Fifth Circuit held that where a robber forces someone to withdraw money 

from an ATM and then steals the money, the robber has not taken anything 

“belonging to, or in the care, custody, control, management, or possession of” a 

bank for the purposes of the federal bank fraud statute. Id. at 1011–12 (quoting 18 

U.S.C. § 2113(a) (emphasis omitted)). The court reasoned that the bank no longer 

had custody over the funds after the withdrawal; thus, when the robber took the 

$150 that the victim withdrew, he robbed only the victim. The court also reversed 

the defendant’s Hobbs Act conviction, summarily agreeing without discussion 

that it must fall because the bank robbery conviction fell. Id. at 1012.  



                                                       

          Although Rose only pled guilty to one count of robbery of $900, he was 
         3

originally charged with two robberies, and the $1,900 restitution reflects amounts stolen 
        
in both.  

                                                          10 
                                                                                                



       We decline to follow Burton to the extent that it concluded that a forced 

ATM withdrawal, by itself, cannot support Hobbs Act jurisdiction. The mere fact 

that the bank did not have “custody” over the funds at the precise moment that 

the robber stole the victim’s money (the key question for bank robbery, under the 

Burton framing) does not mean that the crime lacked a de minimis effect on 

interstate commerce (the key question for Hobbs Act robbery). For the reasons 

set forth above, we find that Rose’s robbery had a sufficient impact on interstate 

commerce to establish Hobbs Act jurisdiction.4 Rose accordingly has failed to 

assert his legal innocence, and the district court committed no error by denying 

his motion to withdraw his guilty plea. See Carreto, 583 F.3d at 157. 

        

        


                                                     

       4  Rose also unpersuasively relies on our decision in Silverio, where we found that 
the jurisdictional element of the Hobbs Act was satisfied where robbers broke into a 
celebrity doctor’s house and stole $300. 335 F.3d at 185‐87. Rose argues that the Silverio 
Court doubted that the ATM robbery could establish jurisdiction because the Court 
noted that one of the robbers took the doctor’s ATM card and “left to withdraw as 
much cash as he could,” id. at 185, but did not rely on this fact in its jurisdictional 
analysis. The fact that the Silverio Court did not separately analyze whether the ATM 
robbery was sufficient, however, proves little because the Court found that jurisdiction 
was satisfied for several other reasons. See id. at 187. It therefore was not necessary for 
        
the Court to address the issue.   

                                                        11 
                                                                                



                                 CONCLUSION 

      We have considered Rose’s remaining arguments and conclude they are 

without merit. Accordingly, the judgment of the district court is AFFIRMED. 




                                       12